DISMISS; and Opinion Filed October 14, 2013.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-13-01115-CV

               JOHN TATUM AND MARY ANN TATUM, Appellants
                                 V.
         THE DALLAS MORNING NEWS, INC. AND STEVE BLOW, Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-07371

                           MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Lewis
                                     Opinion Per Curiam
       The Court has before it appellants’ motion to dismiss appeal. We GRANT the motion

and DISMISS the appeal. See TEX. R. APP. P. 42.1.(a)(1).

                                                                 PER CURIAM



131115F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN TATUM AND MARY ANN                             On Appeal from the 68th Judicial District
TATUM, Appellants                                   Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-11-07371.
No. 05-13-01115-CV         V.                       Opinion delivered Per Curiam. Justices
                                                    Bridges, Fillmore and Lewis sitting for the
THE DALLAS MORNING NEWS, INC.                       Court.
AND STEVE BLOW, Appellees

    In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
    It is ORDERED that appellees THE DALLAS MORNING NEWS, INC. AND STEVE
BLOW recover their costs of this appeal from appellants JOHN TATUM AND MARY ANN
TATUM.


Judgment entered this 14th day of October, 2013.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




                                              –2–